UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7597



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD WALTER BUCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-05-133)


Submitted: March 23, 2006                      Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edward Walter Buck appeals the district court’s order

denying his motion for early termination of probation.      On appeal,

counsel filed an Anders* brief, in which he states there are no

meritorious issues for appeal.     Buck was informed of his right to

file a pro se supplemental brief, but has not filed a brief.        We

affirm.

          Our review of the record convinces us that the district

court did not abuse its discretion in denying Buck’s motion for

early termination of probation.     See 18 U.S.C. § 3564(c) (2000);

United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999)

(reviewing denial of motion for early termination of supervised

release for abuse of discretion).        In accordance with Anders, we

have reviewed the entire record in this case and have found no

meritorious issues for appeal. We therefore affirm the judgment of

the district court.   This court requires that counsel inform Buck,

in writing, of the right to petition the Supreme Court of the

United States for further review. If Buck requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on Buck.




     *
      Anders v. California, 386 U.S. 738 (1967).

                                 - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -